Appeal by the defendant (1) from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered June 23, 1992, convicting him of robbery in the third degree, attempted robbery in the third degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence, and (2) by permission, from an order of the same court dated February 22, 1994, which denied his motion pursuant to CPL 440.10 to vacate the judgment rendered June 23, 1992.
Ordered that the judgment and the order are affirmed.
Contrary to the defendant’s contention, the court’s submission of the verdict sheet to the jury was not error. The instructions submitted to the jury on the verdict sheet, along with the offenses to be considered and the possible verdicts, were entirely neutral. They contained no parenthetical references to the facts, portions of the oral charge, or any elements of the crimes charged (see, People v Owens, 69 NY2d 585, 589; People v McCray, 182 AD2d 838, 839; cf., People v Sotomayer, 79 NY2d 1029, 1030). There was no risk that the deliberative process or the "ultimate guilt determination” by the jury was in any way affected by the verdict sheet (see, People v Sotomayer, supra, at 1030; see also, People v Taylor, 76 NY2d 873).
We have examined the defendant’s remaining contentions, including those raised in connection with his appeal from the denial of his CPL 440.10 motion, and find them to be without merit. Mangano, P. J., Bracken, Rosenblatt and Miller, JJ., concur.